Citation Nr: 0730739	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle and 
foot disorder.

4.  Entitlement to service connection for a sinus disorder 
claimed as sinusitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a heart condition 
claimed as abnormal electrocardiogram (EKG).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty service from July 1981 to July 
1985, and had Reserve service from August 1985 to July 1988.  
He was recalled to active duty and served from June 17, 2004 
to August 13, 2004.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions dated in May 2005 and 
October 2005, wherein the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which denied the 
claims on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Central Office in June 2007.  
A transcript of this hearing is associated with the claims 
file.  

The claims for entitlement to service connection for 
hypertension, heart disorder claimed as abnormal EKG, sinus 
disorder, right ankle disorder and left ankle/foot disorder 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.




FINDINGS OF FACT

1.  The record contains evidence establishing that the 
veteran had a back disorder that preexisted his reentry into 
active service.

2.  The evidence reflects that the veteran's low back 
disorder was aggravated during active service in June through 
July of 2004.


CONCLUSION OF LAW

A preexisting low back disorder was aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for all disabilities other than the 
left ankle and left foot was received in August 2004 for and 
in June 2005 for the left ankle and left foot.  Prior to 
adjudication of the claims in May 2005 and October 2005 
respectively, the RO provided initial VA notice as it applies 
to the service connection claims for a back disorder and high 
blood pressure in a September 2004 letter, and for the 
service connection claims regarding right ankle disorder, 
heart condition and chronic sinusitis, in a January 2005 
letter.  The letter addressing the service connection claim 
for a left ankle and left foot disorder was provided by the 
RO in August 2005 prior to the RO's October 2005 
adjudication.  In these letters, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, although service records 
were only obtained for the first and second periods of 
service, but no records from his active duty for training 
including in 1993 when he claimed to have had an injury, 
there is no prejudice to the veteran as his claim for service 
connection for a back disorder is being granted.  Otherwise 
all identified and available evidence has been obtained, 
including all relevant treatment records, and examination 
reports sufficient to adjudicate this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
He was given a letter notifying him of this in January 2007.  

II. Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2007).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records from the veteran's first period of 
service reveal that his April 1981 entrance examination was 
normal and he denied back problems in the report of medical 
history.  There was no evidence of treatment for back 
complaints in service and his separation examination of May 
1985 was normal with no complaints of recurrent back pain in 
the report of medical history.  

Post-service records prior to 2004 are silent for any 
complaints of lumbar spine problems.  An April 2001 Reserve 
over 40 examination revealed the veteran's back to be normal 
on clinical examination and his report of medical history 
revealed him to say "no" to whether he had recurrent low 
back pain.  A January 2003 medical certificate from the 
National Guard deemed him to be fully fit to service and he 
denied medical and dental problems.  

An undated X-ray in the veteran's Reserve records revealed 
him to be 48 years old.  Records detailing his date of birth 
reveal that he was 48 years old in 2004.  The X-ray gave a 1 
year history of intermittent low back pain with no history of 
trauma and showed end plate disease L3 through L5, evaluation 
for spondylosis L5 through S3.  

The veteran was recalled to active duty to serve in Iraq in 
June 2004.  While on this active duty he was seen in June 
2004 for complaints of a 3 to 4 year history of low back pain 
the nature of which was viewed as disease and the disability 
was viewed as possibly being temporary.  Also in June 2004 he 
was seen for complaints of having low back pain constantly 
which has gotten worse and hurt all the time while standing 
and walking.  His pain radiated down the right leg and he had 
swelling onto the lower left leg and pain.  There was no 
history of trauma, but he complained of pain in the mid shaft 
of the left lower leg.  He had pain on coughing and sneezing, 
but no radicular symptoms.  Following physical examination he 
was assessed with lumbar sprain and was placed on profile.  
Magnetic Resonance Imaging (MRI) findings were reviewed and 
were noted to show degenerative disease of the lumbar spine 
and some early disc disease not causing canal or 
neuroforminal stenosis.  

The MRI report from June 2004 showed bulging discs at L2/L3, 
L3/L4, L4/L5 and L5/S1 and a spur along the left lateral 
aspect of the superior S1 endplate posteriorly.  The spur 
projected into the left neural foramen at L5-S1 and may cause 
some compromise of the exiting nerve root at this level.  
There was also a narrowed thecal sac at L3-4 but it did not 
cause a significant spinal stenosis.  Otherwise at the rest 
of the levels there were no significant findings involving 
the foraminal areas and no stenosis.  The impression was 
degenerative changes as described, including a small spur 
projecting from the posterior superior left aspect of S1 
which causes left neural foraminal compromise at L5-S1.  

A DA Form 2173 Statement of Medical Evaluation and Duty 
Status signed on June 29, 2004 by a physician's assistant 
noted that the veteran's 3-4 year history of back pain was 
due to disease and was not incurred in the line of duty and 
would not likely result in a claim against the government for 
future medical care.  

The veteran continued to have low back complaints in July 
2004, with no history of accident diagnosed as degenerative 
disc disease.  Another July 2004 record showing treatment for 
low back pain described it as a civilian acquired injury.  He 
was noted to have MRI results and was on profile for 
complaints of low back pain and occasional numbness of the 
left leg.  The MRI results were recited and objective 
examination revealed limited motion of the back on bending 
and straight leg raising of 30 degrees bilaterally.  He also 
had paresthesia of the left medial thigh and deep tendon 
reflexes of +2/4 and symmetrical.  The assessment was bulging 
discs and L5 nerve root impingement.  He was continued on 
profile as directed.  Physical profile records from July 2004 
revealed that he was restricted to no ruck, no "LBE," no 
body armor, no running, jumping or marching, sit-ups or 
pushups for degenerative disc disease of the lumbar spine.  
He was said to need a medical evaluation Board in the 
physical profile report dated July 27, 2004.  

In July 27, 2004 the veteran was seen for complaints of low 
back pain with wearing body armor and was said to have 4 
ruptured discs and was on profile.  He had trained at the M-
16 range the previous day and was now in pain radiating to 
his legs at a level of 9/10.  He had limited motion on 
forward bending as well as rotation and lateral flexion and 
was unable to bend backwards at all.  On straight leg raising 
he could only lift his legs up to 5 inches.  The assessment 
was low back pain with bulging discs.  He was referred to see 
orthopedics for reevaluation of profile and ability to 
deploy.  On the same day the veteran underwent an orthopedic 
reevaluation of low back pain performed by a physician.  He 
was said to have aggravation of the low back pain by wearing 
"UBE," body armor and ruck.  It hurt to sit in the truck.  
His pain radiated down into the bilateral buttocks.  There 
was no difficulty with urinary or fecal incontinence.  He was 
noted to have been seen by orthopedics and having been given 
a P2 profile and could not run, do sit-ups or pushups.  The 
assessment was degenerative disc disease, lumbar spine.  
Given his restrictions the veteran needed P3 and "HEB."  
The physician opined that the veteran had an aggravation of 
symptoms doing his military occupational specialty (MOS).  
This was preexisting but service aggravated.  The physician 
opined this was in the line of duty.  The same physician who 
performed the July 27, 2004 reevaluation also filled out a DA 
Form 2173 Statement of Medical Evaluation and Duty Status 
indicating that the back disorder was incurred in the line of 
duty due to chronic low back pain aggravated by duty.  

On February 21 2005, the veteran was sent a letter advising 
him that the National Guard found that he failed to meet the 
medical retention standards for further service and that he 
had been presented with documentation of conditions that 
interfere with the performance of military duties.  He was 
recommended for involuntary separation.  

In March 2005 the veteran underwent a VA examination with 
review of the claims file.  He said he was in the National 
Guard in June 2004 when he had a sudden onset of low back 
pain and was at Hattiesburg clinic where an MRI was done, the 
report of which was in the claims file.  Essentially it 
showed that he has some mild arthritis around L5-S1.  There 
was no herniation of any disc and no impingement of any of 
the nerve roots and no spinal stenosis present at any level.  
He said he had no low back pain in the past but records were 
said to show a history of back pain in the past.  He said the 
pain was not too bad but was at a level of 5/10 every day.  
He said it worsened with any activity including walking.  He 
said the pain was in the low part of the back and went down 
to the left buttock.  There were no bowel or bladder 
symptoms.  He denied weakness, instability, lack of endurance 
or becoming easily fatigued.  The only symptom was pain and 
the only flare up was from activity.  There were no 
neurological symptoms, no recent weight loss or other 
illnesses.  

Physical examination revealed that he walked with a normal 
gait.  Range of motion revealed 80 degrees flexion, 30 
degrees extension and left and right lateral bending and 40 
degrees rotation in both directions with no pain on motion.  
He had definite signs of inorganic pain with Waddels signs 
including touching his head causing him to squirm with a 
nerve type shooting pain.  He also claimed to have a grinding 
pain in his low back both with moving with his trunk and 
keeping his back 100 percent still.  He was able to straight 
leg raise from a sitting position but only could raise to 10 
degrees from a supine position.  He had no pathologic 
reflexes and deep tendon reflexes were symmetric.  He had 
full strength and full sensation of the bilateral lower 
extremities.  X-rays obtained showed minimal degenerative 
changes in the mid lumbar spine with anterior osteophyte 
formation at L3/4 and L2/3.  There were facet degenerative 
changes at L5/S1 with minimal anteriorlisthesis of L5 on S1 
likely related to the facet degenerative change.  There was 
no bony fracture.  X-ray of his pelvis showed no diastatis of 
syphysis pubis or S1 joints and no bony fracture.  The 
primary diagnostic code was major abnormality no attention 
needed.  

The assessment was that the veteran has some evidence of 
arthritis on X-ray as well as MRI but also has a very 
significant amount of inorganic back pain.  As far as the 
requested opinion, the examiner thought that whether or not 
he had an injury in the 19 days after he reentered active 
duty in June was obvious that he had not.  The MRI showed no 
acute changes.  Also he had significant signs of inorganic 
pain which could intimate that there are secondary gains to 
be had.  This examiner thought it was very unlikely that this 
has any relation at all.  This examination did not address 
the possibility of aggravation by service of the preexisting 
lumbar pathology.  

VA treatment records from 2005 through 2007 reflect continued 
back complaints.  A March 2005 primary clinic enrollment 
record included complaints of backache and leg pain, although 
no significant findings were noted on physical examination.  
His VA examination report was reviewed with the MRI findings 
noted to show mild arthritis at L5-S1 and no disc herniation 
or impingement of any nerve roots or spinal stenosis at any 
level.  Degenerative disc disease of the lumbar spine/pelvis 
was noted with osteophyte at L3/4 and L2/3 and 
anteriolisthesis of L5 on S1.  The assessment included 
mechanical low back pain.  In June 2005 the veteran contacted 
telephone triage for complaints of having had a low back 
injury on active duty back in July and having pain at a 
constant level of 5 out of 10, with pain sometimes radiating 
to his lateral left leg.  When he was seen later in June 2005 
he complained of back pain exacerbated with activity, and 
denied recent trauma.  He was assessed with exacerbation of 
low back pain.  A June 2005 computed tomography (CT) scan of 
the lumbar spine showed disc bulges at L2/3, L3/4, L4/5 and 
L5/S1 and a spur at the left lateral aspect of S1 which 
projected into the left foramen which may cause compromise.  
In July 2005 he had a neurosurgery consult for a 15 month 
history of low back pain and radiation into the left leg.  
Pain was made worse with lifting, bending, stooping and 
sitting.  Physical examination revealed normal motor 
examination, no atrophy, normal tone sensory intact in all 
extremities, range of motion was normal and he had a positive 
straight leg raise on the left.  His deep tendon reflexes 
were 2+ and symmetric.  He was assessed with degenerative 
disc disease of the lumbar spine.  In March 2007 he was seen 
for chiropractic consultation for lumbar spine pain, 
strain/sprain, decreased range of motion.  X-rays had been 
done and MRI was done.  The provisional diagnosis was 
osteoarthritis.  

The veteran testified at his June 2007 hearing that the first 
time he had any treatment for his back was in 2004 when he 
pulled a muscle in his back but did not go to the VA.  He 
indicated that prior to this he worked in construction and at 
a factory and that his back had no problems prior to 2004.  
He testified that while recalled to active duty in 
preparation for deployment to Iraq and had combat training 
that involved running, ladder climbing and wearing a heavy 
flak jacket.  He then had back pain and had either an MRI or 
CT scan done.  He testified that his predeployment physical 
prior to active duty was negative for back pain.  Since his 
return to active duty in 2004 he has had ongoing back pain 
and indicated that it goes out often and that activities such 
as walking bother it.  

Based on review of the evidence, the Board does find that the 
clear and unmistakable evidence does reflect that the 
veteran's low back disorder did preexist his entry into 
service in June 2004.  The medical records and test results 
from his active service in June through July 2004 clearly 
reflect that that veteran had a preexisting lumbar spine 
disorder and the orthopedic examiner on July 27, 2004 stated 
with certainty that the back disorder preexisted this active 
service.  

Having found that the clear and unmistakable evidence 
reflects the back disorder to have preexisted service, as 
discussed by the Court in Wagner, supra, the VA must now show 
by clear and unmistakable evidence that the preexisting 
disability was not aggravated during service.  In this case, 
the VA has failed to show that clear and unmistakable 
evidence shows no aggravation of the preexisting disability 
and the claim must be resolved in the veteran's favor. 

Although the VA examination of March 2005 gave an unfavorable 
opinion of the veteran's low back disability not being caused 
by his service and emphasized the nonorganic nature of the 
veteran's complaints of back pain, this examination failed to 
address the evidence of aggravation of preexisting back pain 
that was mentioned in the service medical records.  The Board 
finds that the probative value of this March 2005 examination 
is rendered ineffective by its failure to address the opinion 
from the physician who performed the July 27, 2004 orthopedic 
reexamination and filled out the DA Form Statement of Medical 
Evaluation and Duty Status saying that the back disorder was 
incurred in the line of duty due to chronic low back pain 
being aggravated by duty.  

The July 27, 2004 opinion and DA Form 2173 from the medical 
doctor indicating that the preexisting low back disorder was 
aggravated by service both outweighed and superseded the June 
2004 DA Form 2173 filled out by a physician's assistant which 
said that the back disorder was not aggravated by service.  
The opinion from the physician who performed the orthopedic 
evaluation for the National Guard and found service 
aggravation of the preexisting back disorder is not shown to 
be contradicted by any clear and unmistakable postservice 
evidence, including the March 2005 VA examination which has 
been discussed earlier.  Although the March 2005 examination 
stated that there was evidence of back problems prior to his 
reentry into service in June 2004, the Board finds that a 
review of the available medical evidence in the claims file 
are silent for any back complaints prior to June 2004, but 
that during and after this service in 2004, he has had 
continued complaints of back pain, which is suggestive of 
aggravation.  

Thus, service connection is warranted for a lumbar spine 
disorder on the basis of inservice aggravation of a 
preexisting disorder.  


ORDER

Service connection for a lumber spine disorder is granted.  


REMAND

The veteran claims he is entitled to service connection for 
the following disorders: a heart condition manifested as an 
abnormal EKG, hypertension, chronic sinusitis, a right ankle 
disorder and left foot and ankle disorders. 

A review of the service medical records from the veteran's 
first period of service reflect that in October 1981 the 
veteran was treated for complaints of pain in the right foot.  
In June 1983 the veteran was treated for a left ankle and 
foot sprain for several days.  He was also treated a number 
of times for sinus related complaints including sinusitis or 
upper respiratory infections in August 1981, September 1981, 
February 1982, November 1982, March 1983, and November 1984.  
Also in November 1984 while being treated for a viral upper 
respiratory infection he was noted to have tachycardia on 
examination of the heart.  The service medical records do not 
reflect that he was diagnosed with hypertension during his 
first period of service. 

Between his first period and second period of active service, 
the veteran is noted to have sprained his left ankle again in 
March 1999 in a fall from a ladder.  He also continued to be 
treated for complaints such as rhinitis, nasal congestion, 
sinus problems and upper respiratory infections in September 
1998, December 1998, October 2000, and July 2001.  A January 
1999 doctor's letter suggested the veteran may have a chronic 
sinusitis from doing welding work.  Beginning around July 
2001 he was followed for complaints of elevated blood 
pressure said to have been diagnosed at work and was followed 
up for such complaints through August and September 2001, 
although the September 2001 record gave an impression of 
normal blood pressure with a history of hypertension.  The 
treatment records from May 2004 shortly before his 
redeployment he was seen again for complaints of elevated 
blood pressure.  A sinus bradycardia on EKG, with a past 
history of bradycardia was also noted.  

Records after his second period of active service from June 
2004 to August 2004 reflect complaints of continued sinus 
problems, with a diagnosis of allergies made in September 
2004 and ongoing diagnosis of hypertension in September 2004 
continuing thereafter.  He also is shown to have been treated 
in March 2007 for problems with both ankles with X-rays 
showing degenerative changes in both feet and ankles.  

The Board observes that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
this case the Board notes that with the exception of 
hypertension, there was evidence of treatment during his 
first period of service for complaints possibly related to 
each remaining issue on appeal.  To date an examination has 
not been scheduled to address the etiology of the claimed 
heart disorder, hypertension, sinusitis, left ankle/foot 
disorder and right ankle disorder including consideration of 
the service medical records from his first period of service 
which show some treatment for complaints possibly related to 
these current problems.  

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Since all the veteran's claimed 
disabilities preexisted his reentry into active duty in June 
2004, service connection may also be awarded, if it can be 
shown that any claimed preexisting disability was aggravated 
during his second period of service.  In addition the veteran 
has testified to having received an injury to his right ankle 
while on active duty for training in 1993, the records of 
which are not associated with the claims file.  He also 
testified that he reinjured the ankle when he was recalled to 
active duty in 2004.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit found 
that VA must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service.  
Thus any examination must address whether any preexisting 
disability was aggravated by service.  Any supplemental 
statement of the case should include a discussion of the 
ramifications of VAOPGCPREC 3-2003 and the holding in Wagner 
when considering whether service connection is warranted for 
the claimed disorders and should consider whether the veteran 
should be granted service connection for hypertension, a 
heart disorder, a sinus disorder, a right ankle disorder and 
a left ankle and left foot disorder on a direct, presumptive, 
chronicity of the disorder, or aggravation basis.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypertension, heart disorder claimed as 
abnormal EKG, sinus disorder, right ankle 
disorder and left ankle/foot disorder, in 
particular from 2007 to the present.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  

The AOJ should also request all records 
from the National Guard or Reserves for 
any period of active duty for training 
showing any injury to the veteran's right 
ankle.  In particular, service medical 
records dated in 1993 while the veteran 
was on active duty for training.  If 
records are unavailable, please have the 
provider so indicate.

2.  The AOJ should verify all of the 
veteran's various periods of military 
service, in the Army, Army Reserves and 
the Army National Guard, to include active 
duty for training in 1993 wherein he 
claimed injury to his right ankle.  The 
verified dates should be added to the 
claims folder.

3.  After completion of 1 above, VA should 
schedule the veteran for examination(s) by 
the appropriate specialists in order to 
determine the nature, extent and etiology 
of the veteran's hypertension, heart 
disorder claimed as abnormal EKG, sinus 
disorder, right ankle disorder and left 
ankle/foot disorder.  The examiner(s) 
should be requested to review the entire 
claims file and must indicate in the 
examination report(s) that such review was 
performed.  The examiner(s) should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report(s) should include a detailed 
account of all pathology found to be 
present.  

First, the examiner(s) should provide a 
history of the veteran's hypertension, 
heart disorder claimed as abnormal EKG, 
sinus disorder, right ankle disorder and 
left ankle/foot disorder and an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
claimed disability (1) began during, or 
was incurred, during the veteran's first 
period of active service; (2) was a 
cardiovascular disability (hypertension 
and heart disorder) or arthritis (for the 
disorders of the right ankle and left 
ankle/foot) manifested within one year of 
discharge from his first period of active 
military service (the veteran was 
discharged on July 21, 1985), or (3) was 
aggravated (worsened) during his second 
period of active military service, which 
began in June 17, 2004 and ended in August 
13, 2004.  If any additional records are 
obtained from the National Guard or 
Reserves for any period of active duty for 
training showing any injury pertinent to 
the issues on appeal, the examiner should 
give an opinion whether any claimed 
disability was caused or aggravated during 
such active duty for training.  A complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

4.  After completion of the above, VA 
should readjudicate the veteran's service-
connection claims, including any 
additional evidence obtained on remand.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the decision reached in Wagner, 
supra, with regard to the veteran's 
service connection claims and fully sets 
forth the controlling law and regulations 
pertinent to the issues on appeal.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim(s).  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


